CAHIER DES CHARGES DU CONTRAT DE CONCESSION SEFOCO | & Il :
SECTEUR DE LOSANGANYA (GROUPEMENTS LINGOY ET BONYANGA)

Entre :

1) La communauté locale du Secteur de LOSANGANYA, Groupements de LINGOY
comprenant 1 village (Bonkoto) et BONYANGA comprenant 2 villages (Bekondji et
Libembe) effectivement riverains aux blocs forestiers qui sont concernés par le
présent accord.

Territoire de BOLOMBA

District de l’'EQUATEUR

Province de L'EQUATEUR

en République Démocratique du Congo
et représentée par Messieurs :
SECTEUR DE LOSANGANYA

1. GROUPEMENT DE LINGOY

1. Mr Bosawa Efomi E Chef de Secteur

2. Mr Bofonge Bokungeanga Ë Chef de groupement

3. Mr Bokotsi Ekang’Eana H Chef du village Bonkoto

4. Mr Bouku Ingala Jules 5 Notable du village Bonkoto

11. GROUPEMENT DE BONYANGA

5. Mr Boketsu Nkombe Medard B Chef de groupement Bonyanga
6. Mr Bokako Bombito Ë Chef du village Bekondji

7. Mr Bokosana Bonyama - Chef du village Limbembe

8. Mr Yeza Boeke : Notable du village Bekondji

9. Mr lyakela Basonga : Notable du village Limbembe

et ci-après dénommées Les communautés locales.
et

2) La Société « SEFOCO I & Il » immatriculée au Nouveau Registre de Commerce À
N°25182 Kin, Le numéro d’Impôt A36215P, le numéro d’identification nationale N KC
À 36215 P, Kinshasa, ayant son siège au n° 3231, Avenue Mwela , Quartier à
Kingabwa, Commune de Limete, représentée par Monsieur DIYONGA ELOKO,
Président du Comité de Gérance et ci-après dénommé «le concessionnaire

forestier », d'autre part ; ) a b ? H
TT | ne
(

Etant préalablement entendu que :

la Société est titulaire des titres forestiers n° GA 008/CAB/MIN/ECNT/93 du
20/11/93 et 028/CAB/MIN/ECNT/98 du 25/06/98, de superficies respectives égales
à 121.216 hectares et 224.000 (voir annexes 1 et 2) et jugés convertibles en
contrats de concession forestière, couvrant une superficie totale de 345.216
hectares conformément à l'arrêté ministériel et à La lettre de notification repris en
annexe 3 de la présente clause.

- la communauté locale du Territoire de BOLOMBA et du Groupement de
LOSANGANYA est riveraine à la concession forestière concernée ;

- ces deux forêts sont situées dans le Secteur de LOSANGANYA, Territoire de
BOLOMBA a font partie de celles sur laquelle La communauté locale susmentionnée
jouit de droits coutumiers ainsi qu’en atteste les cartes en annexe 4 ;

- les limites de la partie des concessions forestières concernées par le présent
accord (cf. article 2 ci-dessous) ont été fixées de commun accord entre parties, et
sont consignées dans les Plans de Gestion, et dans Les Plans d'Aménagement de
concessions au moment de son approbation ;

- Monsieur Deogracias BALEZI CHIRALANGANYI, Administrateur du Territoire de
BOLOMBA, Chef de Division, Matricule 416962 R, assiste à La signature du présent
accord en qualité de témoin et garant de La bonne application du présent contrat.

IL EST CONVENU CE QUI SUIT :
Article 1° :

Le présent accord constitue la clause sociale du cahier des charges du contrat de
concession forestière.

IL a pour objet principal, conformément à l’article 4 de l'annexe de l’Arrêté n°
023/CAB/MIN/ECN-T/27/JEB/10 du 07 Juin 2010 fixant le modèle d’accord
constituant la clause sociale du cahier des charges du contrat de concession
forestière, d'organiser la mise en œuvre des engagements du concessionnaire
forestier relatifs à La réalisation des infrastructures socio-économiques et services
sociaux au profit de la communauté locale susmentionnée.

IL vise aussi à régler Les rapports entre les parties en ce qui concerne la gestion de
la concession forestière.

Article 2 :

Pendant la période de préparation du Plan d'Aménagement, cet accord fait partie

du Plan de Gestion, annexé au cahier des charges, qui décrit l’ensemble des
investissements et des activités qui sont entreprises et réalisées par le
concessionnaire pendant les quatre premières assiettes annuelles de coupe,
conformément à l’article 2 de l’Arrêté n° 023/CAB/MIN/ECN-T/27/JEB/10 du 07 SDS
Juin 2010 précité Se
Lorsque le Plan d'Aménagement, annexé de son cahier des charges, est approuvé,
cet accord couvre alors une période de cinq années, comme l'indique l’article 2 de
l’Arrêté n° 023/CAB/MIN/ECN-T/27/JEB/précité, et se rapporte à un nouveau bloc
de cinq assiettes annuelles de coupes.

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord.

Chapitre 2 : Obligations des parties
Section 1** : Obligations du concessionnaire forestier

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89, alinéa 3,
point c, du Code forestier, incombant au concessionnaire forestier en matière
d’infrastructures socio-économiques et des services sociaux portent spécialement
sur Les ouvrages et Les facilités repris en annexe 4.

Dans ce cadre, Le concessionnaire forestier s'engage à financer à travers le Fonds
de Développement (cfr. article 12), au profit de la communauté locale réunie
autour de ces secteurs, la réalisation des infrastructures socio-économiques
reprises en annexe 4.

Article 5 :

D’autres infrastructures non prévues dans le cadre du présent cahier des charges
pourront être intégrées dans un futur de durée estimée à au moins quatre ans à
dater de La signature du présent accord dès Lors qu’elles concourent au
développement socio-économique de deux groupements.

Article 6 :

Sont rapportées en annexes 1, 2 et 3 du présent accord, les informations plus
détaillées se rapportant aux engagements prévus à l’article 4 et concernant :

-_ les plans et spécifications des infrastructures,

-_ leur localisation et la désignation des bénéficiaires,

- le chronogramme prévisionnel de réalisation des infrastructures et de
fournitures de services ainsi que Les coûts estimatifs s’y rapportant.

Article 7 :

/
Les coûts d’entretien et de maintenance des infrastructures est assurée par le
Fonds de Développement à travers la constitution d’une: provision de 10 % sur les

ristournes versées durant les années d’exploitafién sur les deux blocs un

d'exploitation forestière.
(| ? )
ci Y À GK

Article 8 :

Certains des coûts de fonctionnement des écoles et du centre de santé, notamment
les rémunérations des enseignants et des personnels de santé, sont du ressort de
l'Etat congolais.

Si des retards venaient à être constatés dans le déploiement des personnels
enseignants et de santé, Le Comité Local de Gestion (CLG), prévu à l’article 15 ci-
dessous, peut, de manière transitoire et en attendant que les agents désignés
soient affectés, recruter localement et financer sur les ressources du Fonds de
Développement, des personnels aptes à remplir ces fonctions.

Article 9 :

Concernant les frais de fonctionnement autres que les rémunérations des
personnels enseignant et de santé, c’est-à-dire les fournitures scolaires, les
produits pharmaceutiques, etc., le concessionnaire forestier apporte sa
contribution en finançant gratuitement le transport depuis Kinshasa ou une autre
ville plus proche.

Article 10 :

A compétences égales, le concessionnaire forestier s’engage à recruter la main
d'œuvre de son entreprise auprès de la communauté locale concernée.

Article 11 :

Conformément à l’article 44 du Code forestier, le concessionnaire forestier
s'engage à respecter l'exercice par la communauté locale du Secteur de
LOSANGANYA et de Groupements de LINGOY et de BONYANGA, villages de
Bonkoto, Bekondji et Libembe des droits d’usage traditionnels leur reconnus par La
loi notamment :

= le prélèvement de bois de chauffe ;

- la récolte des fruits sauvages et des chenilles ;

- la récolte des plantes médicinales ;

-_ la pratique de la chasse et de La pêche coutumières.

Les modalités d’exercice des droits définis à l'alinéa 1° seront mentionnées dans le
Plan d'Aménagement du bloc forestier.

Article 12 :
IUest institué un Fonds de Développement dénommé « Fonds de Développement »

pour financer la réalisation des infrastructures définies à l’article 4 ci-dessus ainsi
que Les dépenses prévues aux articles 7 et 8.

s

Le Fonds de Développement est constitué du versement par Le concessionnaire
forestier d’une ristourne de deux à cinq dollars par mêtre cube de bois d'œuvre

prélevé dans Le bloc forestier, selon Le classement d léssence concernée, publiée 4 f
à} j PT
K

dans les Mercuriales des prix de bois congolais par les Ministères de l'Economie, du
Plan et des Finances et dont copie en annexe. Les volumes de bois considérés sont
portés sur les déclarations trimestrielles de production de bois d’œuvre dans le
bloc forestier.

Article 13 :

Les deux parties conviennent de commun accord les valeurs ci-après pour Les
essences coupées dans Le bloc forestier, à savoir :

Classe Valeur (USD)
1 5
2 3
3 2
Article 14 :

Pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, endéans 45 jours ouvrables à dater de la signature du présent
accord, un préfinancement de 10% du coût total des travaux d’infrastructures
socio-économiques présentées à l’article 4 ci-dessus et qui est actuellement estimé
à 10.500 USD (dollars américains dix mille cinq cents)

Ces 10% constituent une avance sur Les ristournes à verser sur les volumes de bois
prélevés dans le bloc forestier considéré qui regroupent, selon les cas, 4 ou 5

assiettes annuelles de coupes et sont remboursables à la fin de la période
considérée.

Article 15 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d’un délégué du concessionnaire forestier et d’au moins cinq
représentants élus de la communauté locale représentée par le Secteur de
LOSANGANYA

Sur demande de la communauté locale représentée par Le Secteur de LOSANGANYA,
le concessionnaire forestier accepte qu’un représentant de La société civile fasse
partie du CLG en qualité d’observateur.

Article 16 :

Outre un président désigné par Les membres de la communauté locale et travaillant
sous la supervision du chef de secteur, le CLG comprend un secrétaire rapporteur,
un trésorier, 8 conseillers et un représentant de La Société SEFOCO I et Il.

Dès sa mise en place, le CLG est installé officiellement par l’Administrateur du
Territoire de BOLOMBA. -

pq 1

&

Article 17 :

Le Fonds de Développement est consigné auprès du concessionnaire forestier ou
d’un tiers défini d’un commun accord par les parties, si d’autres facilités bancaires
ne sont pas disponibles.

Dans ce cas, celui-ci s’engage à rendre accessibles les ressources financières au
CLG, selon les modalités fixées de commun accord par les parties.

Section 2 : Obligations de la communauté locale
Article 18 :

La communauté locale s'engage à concourir à la gestion durable de ces deux
concessions forestières et à contribuer à la pleine et libre jouissance par le
concessionnaire forestier.

Article 19 :

La communauté locale s'engage à collaborer avec Le concessionnaire forestier pour
maîtriser tout incendie survenu à l’intérieur de ces deux forêts concédées ou dans
une aire herbeuse attenante aux susdites forêts.

Article 20 :

La communauté locale s'engage à prendre toute disposition appropriée pour que
ses membres contribuent à la protection du personnel et du patrimoine
d’exploitation du concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur Le personnel
du concessionnaire forestier ou d’actes de vandalisme sur son patrimoine
d’exploitation perpétrés par un ou plusieurs membres de la communauté locale,
entraîne réparation.

Article 21 :

La communauté locale ayant droit regroupée au sein de ce secteur s'engage à
collaborer avec le concessionnaire forestier pour que Les voies établies par ce
dernier pour l’évacuation de son bois ne soient plus utilisées par d’autres
exploitants, sauf exercice d’un droit lié à une servitude légale ou conventionnelle.

De même, la communauté locale s’abstient de favoriser l’accès à des fins illégales
des susdites voies aux communautés non riveraines de ces deux concessions.

Article 22 :

La communauté locale s'engage à collaborer à la lutte contre le braconnage et

l'exploitation illégale dans les deux concessions forestières et à sensibiliser leurs
membres à cette fin. |
)4 z D ÿ à
Chapitre 3 : Suivi de la mise en œuvre du présent contrat
Article 23 :

Aux fins d’assurer le suivi et l'évaluation de l’exécution des engagements pris en
vertu du présent contrat, il est institué un Comité Local de Suivi (CLS).

Article 24 :

Le CLS est présidé par l’Administrateur de Territoire de BOLOMBA ou son délégué
et est composé, d’un délégué du concessionnaire forestier, un secrétaire et de
trois membres élus de cette communauté locale en dehors des membres du CLG.

Les parties acceptent que la Société civile représentée par Monsieur Bompose
Bokonongo Faustin, siège en qualité de membre effectif du CLS.

Article 25 :

Le CLS examine le rapport trimestriel d’activités du CLG, particulièrement en ce
qui concerne la réalisation des infrastructures socio-économiques et le calendrier y
afférent.

IL peut, en cas de besoin, entendre Le Président ou tout autre membre du CLG.

IL peut également faire appel à une expertise qualifiée pour l’éclairer sur toute
question inscrite à l’ordre du jour de sa réunion.

Article 26 :

Le CLS se réunit en session ordinaire tous les trois mois sur convocation de
l’Administrateur de Territoire de BOLOMBA, à l'initiative de l’une des parties au
présent accord.

Ses décisions sont prises par consensus et sont consignées dans un procès-verbal
signé par tous les membres présents.

Article 27 :

ILest versé aux membres de CLG et CLS un jeton de présence dont Le taux est fixé
de commun accord entre les parties.

Les frais d'organisation des réunions de deux Comités sont prélevés sur Le Fonds de
Développement.

Toutefois, la somme totale de frais couvrant les dépenses prévues aux alinéas ci-
dessus ne peut excéder 10% du financement total des travaux de réalisation des
infrastructures concernées par Le présent accord.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends

Article 27 :

Tout litige ou contestation né de l’interprétation ou de l’exécution du présent
accord est, si possible, réglé à l’amiable entre les parties.

A défaut d’un arrangement, les parties s'engagent à soumettre Le litige à la
Commission de règlement des différends forestiers organisée par l’Arrêté
ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16 JUIN 2009.

Au cas où les différends persistent, la partie non satisfaite peut saisir le tribunal
compétent de droit commun.

Article 28 :

Pour l'exécution du présent accord, la communauté locale a Le droit de se faire
assister par une personne physique ou une ONG de leur choix.

Section 2 : Dispositions finales

Article 29 :

Le présent accord, qui produit ses effets à la date de sa signature par les parties et
l’Administrateur du Territoire de BOLOMBA en tant que témoin et garant de la
bonne application du présent accord, remplace et annule tout autre accord qui
aurait existé entre Les parties au présent accord.

Article 30 :

Le présent accord est établi en cinq exemplaires originaux et remis à chacune des
parties, à l’Administrateur de Territoire de BOLOMBA, à l’administration forestière

provinciale et à l'administration forestière centrale des forêts pour son annexion
au contrat de concession forestière.

Fait à Bekondji, le 14 Août 2011

Pour le concessionnaire forestier

Pour la communauté loca

NOMS ET POSTNOMS QUALITE SIGNATURE
0. | Secteur
1 Mr Bosawa Efomi Chef de Secteur
1. Groupement LINGOY ET
2 Mr Bofonge Bokungeanga Joseph | Chef de groupement
3 Mr Bokotsi Ekangeana Chef du village _— ER et
4 Mr Bouku Ingala Jules Notable = M pui
Il. GROUPEMENT BONYANGA
6) Mr Boketsu Nkombe Medard Chef de groupement
6 Mr Bokako Bombito Chef du village
7 Mr Bokosana Boyama Chef de village
C7 a
8 Mr Yeza Boeke Notable rc =
9 Mr lyakela Basonga n Notable à B LE

Mr. Lokembya Lolombo, Ch de Secteur Environnement

F niskrateur de Territoire."

vironnement, Territoire de BOL MBA
nee

Pal

Pour la Société Civile, Territoire de BOLOMBA

Mr. Bompose [POKOODEO

10

COMITE LOCAL DE GESTION / LOSANGANYA

N°ord Nom-Postnom Qualité Entité

1e YEZA BOEKE Michel Président Notable du village Bekondÿji

2. NGILA ETSWAKA KAMIKAZE Secrétaire Notable villade Bekungu

2: IYEKELA BASONGA Jean-Pierre | Conseiller Notable du village
Limbembe

4. BOKETSU NKOMBE Médar Conseiller Chef de groupement
Bonyanga

5 BOKOKA MATELA Marie-Jeanne | Conseillère Village Bekondji

6. ELONDA BOOLI Conseiller Village Bekondji (PA)

7. BOKOKA BOMBITO Fidel Conseiller Chef du village Bekondji

8. | BOKOSANA BONYAMA Conseiller Chef du village Limbembe

9. LOSOMBA LIYOLONGO Conseiller Village Bekondii

10. BOMPOFYA LOYELA Conseiller Village Bekondji

Afue BOMOLO NSOMBOLO Conseiller Village Bekondji

12. Bertrand NSALA LODIFA Délégué SEFOCO let Il

COMITE LOCAL DE SUIVI/ LOSANGANYA

N'°ord Noms-Postnoms Qualité Entité

1. Deogracias BALEZI C. Président Admin. du Territoire

2 BOMPOSE BOKONONGO Faustin | Secrétaire Esanga

3. BEKOLI LONGBOKO Paul Membre Village Boodja

4. BOKETSU BOMPALANGA Daniel _| Membre Village Lotoko

5e MBOYO ASSAKA ADEMA Membre Village Ekoto
Représentant SEFOCO I ET II

Fait à Bekondji, Le 14 Août 2011

Pour SEFOCO I et II fTerritoire de BOLOMBA

De 7
ANGA BUMBA tas BALEZI Cf IRALANGANYI

RL

à jo] e] ed HPISJUI JUALLEILAS
Je sauuosiad sa] aU182u09 Inb 29 ue neapez Jed Jodsuese| 1nod Jnes ‘xNE20] S9JLUOD XNap Sa] Jed aDjUaS21dEI SJEIO| FINEUNWLIOD
e 12 91910S e] 2qu2 Saluypp jUouSS Lodsueu] ap sanbneud sayyepouu sa7 ‘a8e4oa 1ed 1a11odsue e 1830} splod e] anb IsuIe sauuosiod
sap 82ANOu 2Jsi] SUN ‘NE8JEQ np SALE, | JUEAE SUIEWSS XN2P SUIOW ne ‘)2P0S E] € PIDIUSSIU (97) UONSEO 8P 18207 9}LUOD 81 :(T)

yodsueil
$ 005"0T L %OT
$ 000"S0T sue ÿ/9 1V1OL
000'0 = = ud L æ = 00007 | SUNSZ 000'ST E 000'0€ — SBEIANO 1VLOL
0052 L 1fpuo)2g -
00057 E 000'0€ 10 eAng-
3OVTIA
VONVANOS
so 00 008 sr
ANIWI4NOUD
= = = = = = = = = TH = 5 Sein
— —— AOONN
ANIN34NOYD
VANVONVSOT
YN3193S
a - |_1ilad | anvuo
EI2
() 109$
($) |  1uod nvaN Ban ILNVS
n2 | SNvuL ANOd {$)n2 And | {$)n2 | Nva {$)n2 | un2°3 {$)no | _zinou {$)n2 | ‘31504 {$)n2 | 31023 | 1NiW3anous
SINIVIOHAN3S 13 SIHNLINYLSV EAN

TVIOI ALLVOIQNT LNOD ENT 13 SINOINONODI-ONOS SIANLDINALS VAN : € AXINNV

FENFENTT  SOUTA NT 1324 0 FAR OT ENS ON 0 £a

BEE TRINEAIEST SA T7 (O CEE 7e) : TZ
où ï Sn 77 GN = FA UT

fLGTAOMST — FOCVNPITANMO| CITGH CU UHOUCT| 79

DINSIGS SUV 3) JF/20/V PFFONF = MIO S7] s 0

PINTAOST ASIA PU IEN) NFEONaSS = LION 0 Ze

PEFFINOR TATTLETOTS  PATTD CC TDION NT PELET OS

A
# ©
ÉD ES M HEAR UAALIOSIC LEMT LE CAT HAUSSE Æ a

3HNLVNOIS 31nvNn0 SAION34d L1 SAION 1S0Od ‘SAON P1O.N

TTO7/80/"E57"
SIONASAUd S3Q 31511
- HTEMENES

VIWO108 3Q 1810114431
RESED /"SED FE SO" VO

1138 1 09041S
A ti} À
1 fueys rteen Ce’

" Be drocol ASHLA ne
3. Or ENT {
J. ue

ePlh €

at

|

PROCURATION

Par la présente, le soussigné Yves BRACKENIER, domicilié avenue Mwela 31-32,
quartier de Kingabwa-Limete, Kinshasa, RD Congo, tel. +243-098-81.45.66,

agissant en tant qu’: administrateur- -gérant de la société { SEFOCO sprl, dont le siège
social est établi avenue Mwela 31:32, quartier de Kingabwa-Li RARES RD
Congo, n° id. nat. A 36215 P,

donne procuration à Monsieur NIMI LITHO Emmanuel, résidant Place
Commersiale, Ma Campagne — Binza, Kinshasa, RD Congo

afin de

signer par ordre les lettres de transmission concernant le cahier des charges
signé avec les représentants des populations locales dans le cadre des titres
forestiers n° 008/93 & 028/98

Fait à Bruxelles, le 20 août 2011
kr
ll pu
de
YVEs BRACKENIER

Adm. Gérant de SEFOCO sprl
g'egt tenu

à ds date de l'acte notarié qui suivre les P
e à Kinshn88» eu siège goctals 1°

ordinaire des associés de la Sprl w SEFOZA

été reçus P
1991 sous

ar

le n°

a Notaire Massambombo Ngandu Yoki en gate à

Assemblée géné

”“ dont les gtatuts ont

94.641» folios 66-78 volume CCXXXXV «

y. sonr PRÉSENTS
4. La soctété gazToN LIWITED + 115 parts socinles :

acissant par Messieurs ROELAND P.

Sociité anonyme de droit Jriandais

dont le gièepe

BAKKENES, Administrateurs, représentée aux fins À

564 NZ
est sis à
IRELAND,

PELS et Frederic C.

des présentes

par onsteuT YVES BRACKENIER, porteur d'une procurs tion

2. La goctété TRIX TTAITSD TD parts

Soc:

‘£é de droit Jrlendnis dont le

Dollar House, #ellington Quay, Dub
par Messieurs ROELAND P. FELS et
trateurs» représentée aux fins des
YVES BRACKENIER, porteur d'une pro

3. Konsteur ROE LAND P. pELS, Administ
{NES B'ACKENIER.

4. konaieurT JO £.he scuAAB, Adminis
YYES BRACK- "IURe

5, DIVONGA ELOKO, Gérant den SEPORE

IT. PORMALITES PRSALABLES

L'intégralité des parts aoctales étan

l'Ags

embl

de renonc

ée décide, par un vote spécial acquis à

er eux formalités de convocs

L'Assemblée étant bien constituée, el

bérer sous la présidence de Mongieur
gné sur les pointe inscrite à son ord
la mentio

xir. MENTION

n suivante:

sociales = est

siège est sis

Jin 2, IRELAND,

à Dublin,
egisaont

Fes SCHAAB, Adminis-
présentes phT Vonateur
É 8

curation spécie

8

rateur, représenté par

trateur;

Sprl:

+ présente £

tions.

le peut valse ti
DIYONGA ELOKO,
re du jour-

péprésint

äment déli-
Gérant dési-
11 fera d ‘bord

Le Président expose qu'il a été conataté que certaines préro-
gutives n'ont pas été respectées au € $

Hi dents

+. À

ussi, 188 gszsociés ont-ils &

F

ours des exerce
onvoqué la pré

{ces précé-
gente Às-
ge pour régulariaer Sac MCE) gitustions antérieures et peù

Lod{fter les etatuts par une coordination profogie efinde les N

adapter aux nécessités du moment. i R d
Eve ORDRE DU JOUR 1 4 É
À “ > LP 7
Comne dit précédemment, j'Agaemblée conste date re e Ft, régu
Fe eee
dièrement constituée et apte à délibérer et ? atatuer'eun

«I m8
Qrre du jour dont Mr. DIYONGA EIOKO done lecteur

4. approbation des bilans et affectation des résultats des
ganées 1992, 1993 et 1994.

2. Décharge st quitus à le gérance pour les mêmes exercices

3. Réévalua tion des éléments de J'actif immobilisé.

4 Changement monétaires

5. Cession des parts de la gociété TRIX à le société SALTON

6. Augmentation du capital soclal. HS j

7. Dénission du Comité de gérance.

8. Nomination du nouveau Gérant.

9, Fodification et coordination des statuts.

10. Divers-

V, RÉSOLUTIONS

Après débats et délibérations, l'Assemblée prend le8 résolutions
suivantes

Première Régolution

L'Assemblée approuve les bilans et comptes pertes & profits des
acrcicen 1902, 01999 1et 1994 tels qu'ils ont été présentés.
Pour cheque année, les résultats après déduction des impôts ont
été reportés à nouveau-

Deuxième Résolution

Pour chaque exércice, l'Assemblée décide par un vote spécial
acquis à l'unanimité de donner décharge à la gérance pour
l'exercice de son mandate

Troisième Résolution

Le Président expose que conformément à l'ordonnance n° a9/017
,
ai 11 a été procédé à la-réévaluation obligatoire de l'actif im-

mobiliaé de la société pendant çes exercices.

L :
1

Ÿ

Les écritures comptables ont donné lieu aux réa
de divers postes imnobilisés par une affectatio qéu ec
gmortissoble et le dégagement d'une plus-value de rédi
tels que tous c8ë postes sont repris dans choque I

Ô
Le Président précise que ces postes et chiffres qu
bilens de Îa gociété n'ont donné lieu à aucune incidelrte-

Quatrième Résolution

Le Président informe j'Agremblée qu'à la guite de la réforme moné-
taire du 22/10/1998,0ER l'absence des directives du CPCZ, 1'‘edminis-
tration fiscale 8 obligé les entreprises à lui présenter un bilan
en nouveaux zoïres, selon le résultat de la diviston des montants
anciens par le diviseur 3,000.000,- à

La gituation trouvée ne reflète en gucun cas le patri

la société.

L'Agsemblée acte cettr gituuotion anormale actuelle ,€,

nouvelles dispositionse

Cinquième Résolution

Conformément eux atopositions-de l'article 9 des stafats, l'Assemblée
marque son accord à la cession ct-desgous. L

La société TRIX Ltd, cède sous les gernntien ordinaires et de droit

à do société SALTON Ltd qui accepte 1) parts goctales eur les 175
qu'elle détennit dans ls Sprl SEFOZA.

I1 ressort de cette cesgion que :

a) Lo soctété TRIX Lta perd 13 parts sociales et {1 lui reste 62
parts sociales.

b) La société SALTON Ltd acquièrt en plus de ses parts initiales 15
parts sociales lui cédées. : =

hänotation de l'article 6 des statite

Suite à le cession ci-dessus, l'article gous-indiqué sera désomatc-

libellé comme suit :

LONVA

La
à

article 6. : " 1e capitel social est gouacrit comme suit "
“ _ Société SALTON Ltd
4 " ie mRIX Ltd

198 pes. = 628 N2
62 pes. = 206 NZ

————

L Soit : 250 pes. 834 NZ

Bases sx=22m%2%

ène Résolution

= LE à
agcemblée décide, conformément à l'article Tue Pete
n du capital gocial pour je porter de nzla34 à É

La

mentatio
5, 400.000 .000 goit uns augmentation de NZ 5.339> À +

yoleue nominale de NZ 21.600.000 18 parte cettekeysré ratio 5
est entièrement gougerite mais jibérée à concurren de 50% oi 4
abandon de la créance que 168 associés possèdent sur tome
et psr versement en numéraire: dan

adeptation de j'article 6 des gtatuts

Suite aux dispositions ci-dessus; les dispositions de
dit seront aésormais libellées comme guit : À
Article 6. : “ le capital est fixé à NZ 5.400.000 .000
ie représenté par 250 parts goctales d'une:
n valeur nominale 6e 21.600.000 NZ chacune "\

Le copitel gociol est gougcrit comme suit :

- SALTON Ltd ; 188 p.8. *
- TRIX Ltd  : z 1.3)9.200.000 NZ

———
= 5.400.000.000 NZ

Résolution

L'assemblée est informée de la démission des membres du comité de
gérence dont Honsaieur DIYONGA ELCKO, Mr. ROELAND P.PÉLS, Mr. JOOT

E.h. SCHAAB.

He trouvant aucun inconventent-et après échange des points de vus,
j'asgemblée accepte toutes ces démisgions et les remercie pour tout

ce qu'ils ont fait pour la création de le société.

huitième Résolution 0

L'assemblée constate que le poste de Gérant est vacant et appelle à
ces fonctions Monsieur YVES BRACKENIER. nr

Adaptation de l'erticle 13 des statuts
“ fat nommé Gérant, Mongieur YVES BRACKENIER D

Houviène Résolution
Neuvtène Mi

Le Gérant expose de nouvegu à l'intention de l'Agsemblée que

771

- 14

article 29. Dispositions Tronsitoires

Les associés constitués en Asnemb}
ordinaires après approbation de la coordinntion |

girment à j'unantmité, le nomination, en qualité ñf
YVES BRACKENIER mieux identifié ci-dessus. |
Dixième Résolution L \ E " ”

î?, », ‘ >
pour satisfaire au yoeu de la loi, 1'Assembtée ggnne.tdès le

. %
pouvoirs au Gérant afin de procéder à toutes TRAME

légeles- 2

L'ordre du jour gtant éputsé, 1e séance €6 ù

YVES BRACKENTER Cru le
ga _— Amen id
D ; ÎÀ

s
a ÿ
Ÿ

PALIER
L'an mil neuf cent quotre-vingt-3e128; le

EMA
jour du mois de PSAREEN , Nous goussigné Magsembombo Ngsndu Yoki,

Notaire de la Ville de Kinshasa, certifions que l'acte dont les clauses
pont ci-dessus {noérées, nous & été présenté ce jour à Kinshasa par *

_ Monsieur ZVES BRACKENIER, de nationalité Balge, né leon 20/3/1963
à Seint Agathe, passeport n° 304642/309/91, restdant à Kinsha98
NCalieme, chemin Riviere n°11, Binze Maecampegne:
agissent en 88 qualité de Gérant at en fonction
deg pouvoirs qui lui sont conférés à la dixième résolution de la
. présente assemblées
Comperaissant en personne :;
Lecture du contenu de l'acte susdit 8 été faite
par Nous, Notaire au comparante
- Le comparant pré-qualifié a déclaré devant nous
que l'acte susdit tei qu'il est dressé, renferme bien l'expresgion =
de le volonté des associés de Jan Son SEFOZA ".

En foi da quoi, les présentes ont été gignées
par Nous, Notaire et le Comparant et revêtues du gceau. da-l'Office

Notardal de Kinahesa.
en"
A YOKT

_

signatura du Comparant Signature "A
YVES BRACKENIER MASSAMBOHB

A8
/

Droits perçus frais d'acte 5,009 N2 A
Suivant quittance n°411045 en date de ce Jo o
Enregiatré par Nous gousstené, ce P'UMIUR SN RIER
mil neuf cent quutre — vingt - seize à l'officé Note:
ler ti2e20l folios 101 ki à vol

2

Ÿ Cu

A +
ELLE nn.
L :

Pour expédition certifiée gonforme
Coût 22000 il quittance n° 411045

Kingheae, leitr FE7RIT mil neuf cent quatre-vingt-seize.

PUBLIQUE DU ZA ÎRE
LRIBUNAL DE GRANDE
INSTANCE DE KINSHASA, =

M Ro

' L'an mil neuf cent quatre-vingt-douzes
jour du mois de JANVIER»,

le 7 ème

Nous soussignés IKETELON EPAT I BEYANGA, Greffier

du Tribunal de Grande mMstance de Kinshasao certifions avoir
reçu en dépêt le 07-01-1992 conformément au décret du TE.
MENÉS

février 1887 ou 4 Mai. M de F3
de la Société SEFOZ &e ete au 03-12"1991s
d ae

siège est à Kinsh
Dont Ÿ etes
Perçut: 2 000 & ñ S
guit, n° 0256/ l ÊLE GRERF ŒR -
du 07-01-1992 ï à
2. u 07-01-199%& { i Lun Has 4 ;
5 IKETELO) PAL BEYANGA
% NC 1, dB Bureau re
(A gr sé is ou NRC
ed reed

NS

